PER CURIAM.
We find no error in the trial court’s Final Order on appeal. On cross-appeal, however, we reverse in part the Final Judgment rendered May 6, 2003, and remand to the trial court to award statutory interest on Former Husband’s attorney’s fee obligation of $14,264.00 to accrue from March 7, 2003. See Fischbach & Moore, Inc. v. McBro, 619 So.2d 324 (Fla. 3d DCA 1993). The remaining issue on cross-appeal is without merit.
AFFIRMED in part; REVERSED in part, and REMANDED.
BOOTH, VAN NORTWICK and LEWIS, JJ., concur.